 



LICENSE AGREEMENT
     This LICENSE AGREEMENT (this “Agreement”), dated as of this 20th day of
July 2007, by and between the Delaware Technology Park, Inc., (“Licensor”) and
Cloudtech Sensors, Inc. (“Licensee”).
WITNESSETH:
     WHEREAS, Licensor is the master lessee of a building owned by Delaware
Technology Park, Inc. on land owned by the University of Delaware at 1
Innovation Way, Newark, DE 19711 (the “Building”).
     WHEREAS, Licensor desires to grant to Licensee and Licensee desires to
obtain from Licensor a license to enter the portion of the Building located on
the first floor in Suite 400 consisting of Room 426 shown on Exhibit A attached
hereto and made a part hereof (the “Premises”), for the purposes hereinafter set
for a period of one (1) year commencing on August 1, 2007.
     WHEREAS, Licensor is an early-stage developer of smart, rugged, handheld
detectors.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
Licensor and Licensee agree as follows:
1. Licensed Area. Licensor hereby grants to Licensee and Licensee hereby accepts
from Licensor a revocable license (the “License”) to use the Premises, subject
to the terms and conditions contained herein.
2. Term. The term of the License granted hereby shall commence on August 1, 2007
or the date Licensee occupies the Premises (the “Commencement Date”) and shall
expire on midnight on July 31, 2008. Following the expiration of the initial
term, this License shall be automatically extended on a monthly basis, unless
License is canceled by either party by giving 60 days advance written notice of
cancellation to the other party.
3. License Fee. The fee for the use of the Premises by Licensee (the “License
Fee”) shall be payable in advance, in equal monthly installments of $462.00,
with payment for the first month due upon execution of this Agreement and
thereafter on the first day of each month. If the Commencement Date is not the
first day of a calendar month, or if this License should terminate at any time
other than the last day of a calendar month, the amount of License Fee due from
Licensee for the portion of such month shall be proportionately adjusted based
on that portion of the month that this License is in effect. If Licensee fails
to pay an installment of the License Fee within five days after the due date, a
late fee equal to 5% of the past due installment may be assessed at the option
of the Licensor. In the event the term of this License is extended pursuant to
Paragraph 2, the License Fee during any such extension shall be $485.10 per
month.
4. Purpose. The Premises may be used only for such purposes as will promote and
support operation of Licensee’s information technology consulting and services
business. Premises is for general office use and uses accessory and incidental
thereto, and no other uses.
5. Condition of Premises. Licensor has made no representations to the condition
of the Premises or the fitness or availability of the Premises for any
particular use, and Licensee shall accept the Premises in the configuration
shown on Exhibit A built to a specification similar to that space contiguous to
the Premises.

 



--------------------------------------------------------------------------------



 



6. Right to Enter. Licensee shall have the right at Licensee’s expense to secure
the Premises with appropriate locks and security devices consistent with
building standard elements. Notwithstanding the foregoing, Licensor, its agents
(including, without limitation, Licensor’s Manager under the Management
Agreement defined below) or employees shall be given the necessary keys (and/or
security information necessary in order for Licensor to enter the Premises, and
Licensor, its agents and employees may enter the Premises at reasonable times
including normal business hours), and at any time in the event of an emergency,
to: (a) exhibit the Premises to prospective purchasers or tenants of the
Building or the Premises; (b) inspect the Premises to see that Licensee is
complying with its obligations hereunder; (c) make repairs, alterations,
improvements and additions required of Licensor under the terms hereof, or that
are advisable in Licensor’s determination to preserve the integrity, safety and
good order of all or any part of the Premises or the Building, including any
systems serving the Building which run through the Premises, or which maybe
necessary to comply with applicable laws, ordinances or other requirements of
any governmental entity or agency having jurisdiction; (d) provide any services
required under this License; and (e) remove any alterations, additions or
improvements made by Licensee in violation of Paragraph 13 hereof.
7. Insurance. Licensee shall carry at its sole expense during the Term
(i) all-risk insurance, or its equivalent, insuring Licensee’s interest in its
improvements to the Premises and any and all furniture, equipment, supplies,
contents and other property owned, leased, held or possessed by it and contained
therein, such insurance coverage to be in an amount equal to the full insurable
value of such improvements and property, as such may increase from time to time;
and (ii) worker’s compensation insurance as required by applicable law. Licensee
shall also procure and maintain throughout the Term a policy or policies of
insurance, insuring Licensee, Licensor, Delaware Technology Park, Inc., Bernard
Management Co., the University of Delaware and any other person designated by
Licensor, against any and all liability for injury to or death of a person or
persons and for damage to property occasioned by or arising out of any
construction work being done on the Premises or other portions of the Building,
or arising out of the condition, use, or occupancy of the Premises, the
installation, operation, removal or maintenance of Licensee’s equipment at the
Premises or in any way arising out of any activities in or about the Premises or
the Building, such policy to have a combined single limit of not less than Five
Hundred Thousand and No/ 100 Dollars ($500,000) and Licensee shall have included
in all policies of insurance respectively obtained by it with respect to the
Building or the Premises a waiver by the insurer of all right of subrogation in
connection with any loss or damage thereby insured against. To the full extent
permitted by law, Licensee waives all right of recovery against Licensor and
agrees to release it from liability for, loss or damage. All said insurance
policies shall be carried with companies licensed to do business in the State of
Delaware reasonably satisfactory to Licensor and shall be non-cancellable except
after thirty (30) days’ written notice to Licensor. Duly executed certificates
of such insurance shall be delivered to Licensor prior to the Commencement Date
and at least thirty (30) days prior to the expiration of each respective policy
term. Each insurance policy will contain a provision requiring thirty (30) days
prior written notice to Licensor and any named insured if the policy is
materially changed, canceled or not renewed.
8. Compliance with Law. Licensee, at its expense, shall comply with all
applicable laws, ordinances, orders, rules and regulations of any governmental
authority having jurisdiction, whether now or hereafter in effect (“Applicable
Laws”), which pertain to the Premises or Licensee’s use thereof, and all
Applicable Laws affecting the physical condition of the Premises or the
particular manner in which Licensee uses the Premises, and all Applicable Laws
pertaining to air or water quality, the use, storage or disposal of any
hazardous substance, pollutant or other contaminant, waste disposal, air
emissions and other environmental matters.
9. Indemnification.

 



--------------------------------------------------------------------------------



 



     (a) Licensee does hereby agree to defend, indemnify and hold Licensor, its
partners, members, stockholders, officers, directors, employees, agents, and
contractors harmless from and against any and all liability for any injury to or
death of any person or persons or any damage to property in any way arising out
of or in connection with the condition, use or occupancy of the Premises, or in
any way arising out of any activities in or about the Premises or the Building,
of Licensee, its assignees or subtenants or of the respective agents, employees,
licensees, contractors or invitees of Licensee or its assignees or subtenants,
and from all costs, expenses and liabilities (including, but not limited to,
court costs and reasonable attorneys’ fees) incurred by Licensor in connection
therewith, excepting however, liability caused by or resulting from the gross
negligence or willful misconduct of Licensor or its agents, employees, licensees
or contractors.
     (b) Licensee covenants and agrees that Licensor shall not be liable to
Licensee for any injury to or death of any person or persons or for damage to
any property of Licensee, or any person claiming through Licensee, arising out
of any accident or occurrence in or about the Premises or other portions of the
Building, including, but not limited to, injury, death or damage caused by the
Premises or other portions of the Building that become out of repair or caused
by any defect in or failure of equipment, pipes or wiring, or caused by broken
glass, or caused by the backing up of drains, or caused by gas, water, steam,
electricity, or oil leaking, escaping or flowing into the Premises, or caused by
fire or smoke or caused by the acts or omissions of other tenants, licensees and
occupants of the Building.
     (c) Licensee agrees to report in writing to Licensor any defective
condition in or about the Premises known to Licensee, and further agrees to
attempt to contact Licensor by telephone immediately in such instance.
10. Licensee’s Risk. Licensee shall, at all times during the Term hereof and for
such further time as Licensee shall occupy the Premises or any part thereof,
keep all effects and property of every kind, nature and description of Licensee
and of all persons claiming by, through or under Licensee which, during the
continuance of this Agreement or any occupancy of the Premises by Licensee or
anyone claiming under Licensee, may be in the Premises or in the Building, at
the sole risk and hazard of Licensee, and if the same shall be lost or damaged
by any cause, no part of said loss or damage is to be charged to or to be borne
by Licensor, except that Licensor shall in no event be indemnified or held
harmless or exonerated from any liability to Licensee or to any other person,
for any injury, loss, damage or liability to the extent prohibited by law.
11. Yield Up; Holdover. No later than the last day of the Term or earlier
termination as provided herein, Licensee will remove all Licensee’s personal
property and, if requested by Licensor, the locks and security devices permitted
pursuant to Paragraph 6 hereof, and repair all injury done by or in connection
with installation or removal of said property and surrender the Premises
(together with all keys, access cards or entrance passes to the Premises and/or
Building) in as good a condition as they were at the beginning of the Term,
reasonable wear and tear, unrepaired casualty not caused by Licensee and
condemnation excepted. All property of Licensee remaining in the Premises
without Licensor’s consent after expiration or earlier termination of the Term
shall be deemed conclusively abandoned and may be removed by Licensor, and
Licensee shall reimburse Licensor for the cost of removing the same and for any
repair to the Premises or the Building as a result of such removal, subject
however, to Licensor’s right to require Licensee to remove any improvements or
additions made to the Premises by Licensee pursuant to the terms of this
License. If Licensee shall not immediately surrender possession of the Premises
at the expiration or termination of this Agreement, or if property of Licensee
remains in the Premises after the expiration or termination of this Agreement
without Licensor’s consent, unless otherwise agreed to in writing by Licensor,
during such holdover period the License Fee shall increase to an amount equal to
150% of the License Fee payable hereunder immediately prior to the expiration or

 



--------------------------------------------------------------------------------



 



termination of this Agreement. Nothing in the provisions of this Paragraph 11
shall constitute Licensor’s consent to any holdover by Licensee or to impair
Licensor’s right to evict Licensee or exercise Licensor’s other rights and
remedies under this Agreement or under applicable law on account of any
holdover.
12. Assignment. Licensee shall not assign, pledge or otherwise transfer its
rights under this Agreement in whole or in part, whether voluntarily,
involuntarily or by operation of law.
13. Alterations. Licensee shall not make any installations, alterations or
additions in, to or on the Premises without on each occasion obtaining the prior
written consent of Licensor. If Licensor shall consent to any such alterations,
Licensee will use only contractors or workers consented to by Licensor in
writing prior to the time such work is commenced. Licensor may condition its
consent upon its receipt of acceptable lien waivers certificate of insurance
from such contractors or workmen. Licensee shall promptly remove any lien or
claim of lien for material or labor claimed against the Premises or Building, or
both, by such contractors or workmen if such claim should arise, and hereby
indemnifies and holds Licensor harmless from and against any and all losses,
costs, damages, expenses or liabilities including, but not limited to,
attorney’s fees, incurred by Licensor, as a result of or in any way related to
such claims or such liens.
14. Maintenance; Nuisance, etc. Licensee shall keep and maintain the Premises in
good and safe order and repair. Licensee shall not injure, deface or otherwise
harm the Premises or the Building; nor commit any nuisance; nor make, allow or
suffer any waste; nor interfere with or disturb the quiet enjoyment of the use
of the Building or any portion thereof by any other licensees or tenants in the
Building; nor make any use of the Premises which is improper, offensive or
contrary to any law or ordinance or which will invalidate or increase the
premiums for any of Licensor’s insurance.
15. Signage. Licensee shall have a listing on the building directory and a
building standard sign mounted outside its’ suite entry.
16. Hazardous Waste. Licensee covenants and agrees that Licensee will not store,
use, or dispose of any substances, pollutants, or other contaminants on or about
the Premises or Building which would be deemed or determined to be a “hazardous
substance” or “hazardous waste” under any federal, state or local statute, law,
ordinance or regulation now or hereafter in effect. Licensee further agrees to
indemnify and hold Licensor harmless from and against all claims, costs, and
liabilities, including but not limited to attorneys1 fees and costs of
litigation, incurred as a result of a release or threatened release (i) by
Licensee, or (ii) resulting from any action or inaction by Licensee, or
(iii) arising from Licensee’s use and occupancy of the Premises or the Building
of hazardous substances, pollutants, or other contaminants at the Premises or
Building which could be deemed or determined to be a “hazardous substance” or
“hazardous waste” under any federal, state or local statute, law, ordinance or
regulation now or hereafter in effect. The foregoing indemnification of Licensor
by Licensee includes, without limitation, all costs incurred by or imposed upon
Licensor in connection with any judgments, damages, penalties, fines,
liabilities or losses (including, without limitation, diminution in value of the
Premises or the Building, damages for the loss or restriction on use of any
space or of any amenity in or around the Building in which the Premises are
located, damages arising from any adverse impact on marketing of space, and sums
paid in settlement of claims, attorneys’ fees, consultant fees and expert fees)
or in connection with the investigation of site conditions or any clean-up, or
remedial removal or restoration work required by any federal, state or local
governmental agency or political hazardous substance in the Premises or the
Building caused or permitted by Licensee or for which Licensee is legally
liable. Licensee further agrees to maintain insurance to cover such claims,
costs, and liabilities, in amounts and with coverages and insurance carriers
satisfactory to Licensor, in Licensor’s reasonable judgment. Licensee’s
obligations under this Paragraph will survive the termination or early
expiration of this Agreement. Any default under this Paragraph 16 shall be a
material default enabling Licensor to exercise any of the remedies set

 



--------------------------------------------------------------------------------



 



forth in this Agreement. The obligations of Licensee contained in this Paragraph
shall survive the expiration or termination of this Agreement.
17. Default. Licensee’s failure to observe or perform any covenant or agreement
contained herein on Licensee’s part to be observed or performed, after Licensor
shall have given Licensee twenty-four (24) hours notice of such non-observance
or non-performance, shall constitute a default hereunder, In the event of a
default hereunder, in addition to all other remedies available at law or in
equity, Licensor shall be entitled to immediately revoke the license granted
thereby. In such event Licensor may, without further notice and without
prejudice to any other remedy Licensor may have, enter upon the Premises and
expel or remove Licensee and Licensee’s effects without being liable for any
claim for trespass or damages therefore. Licensee shall be liable for the
License Fee for a period of 30 days following Licensor’s termination under this
Paragraph.
18. No Estate Conveyed. This Agreement does not and shall not be deemed to
(a) constitute a lease or a conveyance of personal or real property by Licensor
to Licensee or (b) confer upon Licensee any right, title, estate or interest in
the Premises. This Agreement grants to Licensee only a personal privilege
revocable by Licensor on the terms set forth herein.
19. Notices. Notices hereunder shall or may be given either to Licensor or to
Licensee, such notice shall be in writing and shall be delivered by hand or
national overnight delivery service or sent by registered or certified mail,
postage prepaid, return receipt requested:

         
 
  If intended for Licensor, addressed to:   Delaware Technology Park, Inc.
 
      15 Innovation Way, Suite 103
 
      Newark, DE 19711

(or to such other address or addresses as may from time to time hereafter be
designed by Licensor by written notice to the Licensee in the manner set forth
herein).

         
 
  If intended for Licensee, addressed to:   Cloudtech Sensors, Inc.
 
      13 Laetitia Lane
 
      Landenberg, PA 19350

(or to such other address or addresses as may from time to time hereafter be
designated by Licensee by written notice to the Licensor in the manner set forth
herein).
All such notices shall be effective when delivered in hand (provided the party
delivering the same shall prepare and present to the recipient for signature, a
suitable receipt evidencing such delivery), by national overnight delivery
service, or when deposited in the United States mail within the continental
United States (provided that the same are received in the ordinary course at the
address to which the same were sent).
20. Exculpation of Licensor. Licensor’s liability to Licensee with respect to
this License shall be limited solely to Licensor’s interest in the Building.
Neither Licensor, nor any partner, officer, director, member, employee or
shareholder of Licensor shall have any personal liability whatsoever with
respect to this Agreement and the License granted herein.
21. Entire Agreement; No Waiver. This Agreement contains the entire agreement of
the parties hereto and no representations, inducements, promises or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
and effect. The failure of either party to insist in any instance on

 



--------------------------------------------------------------------------------



 



strict performance of any covenant or condition hereof, or to exercise any
option herein contained, shall not be construed as a waiver of such covenant,
condition or option in any other instance. This Agreement cannot be changed or
terminated orally, and can be modified only in writing, executed by each party
hereto.
22. Governing Law. This Agreement has been made under and shall be construed and
interpreted under and in accordance with the laws of the State of Delaware.
23. Authority. Licensee represents and warrants to Licensor that the individual
executing this Agreement has the requisite authority to legally bind Licensee to
this Agreement and all of the terms hereof.
24. Subordination. This Agreement is and shall be subject and subordinate to all
ground leases, deeds of trust and mortgages (collectively, “Mortgages”) which
may now or hereafter affect the Premises and also to all renewals,
modifications,consolidations, replacements, and extensions of such Mortgages.
This provision is self-executing and no further instrument shall be required to
establish such subordination. If any foreclosure proceedings are brought which
affect the Premises, or if the power of sale under a Mortgage is exercised, then
Licensee shall attorn to the purchaser upon any such foreclosure or sale and
recognize such purchaser as the Licensor under this Agreement.
IN WITNESS WHEREOF, Licensor and Licensee have executed this Agreement, as a
sealed instrument, as of the day and year first above written.

              LICENSOR:        
 
            Delaware Technology Park, Inc.        
 
           
By:
  /s/ J. Micheal Bowman
 
  Date: 7/26/07     Title: CHAIRMAN and PRESIDENT        
 
            LICENSEE:        
 
            Cloudtech Sensors, Inc.        
 
           
By:
  /s/ Kenneth S. Rosenzweig   Date: August 1, 2007    
 
            Title: Chairman        

 